DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This is the response to the communication filed on 09/06/2022.
Claims 1, 4-18 and 21 remain pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4-7, 9, 11 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boberl et al. (US 2010/0294936) in view of Leblebici (ACS Appl. Mater. Interfaces, 2013, 5, 10105-10110 or Leblebici 1).
Addressing claims 1, 4-5, 11 and 21, Boberl discloses a shortwave infrared organic photodiode (Title, Fig. 1) comprising:
	a substrate layer 10;
	a first electrode layer 8 disposed on the substrate layer;
	an interfacial layer 11 disposed on the first electrode layer;
	a bulk heterojunction 12 [0013 and 0031] disposed on the first interfacial layer 11 (fig. 1), wherein the bulk heterojunction is configured to absorb shortwave infrared light, and wherein the shortwave infrared light comprises a wavelength from 1.45 to 3 micrometers (fig. 2 discloses the wavelength range that includes a wavelength that falls within the claimed range from 1.45 to 3 micrometers);
	a second interfacial layer 9 disposed on the bulk heterojunction 12 (fig. 1); and
	a second electrode layer (fig. 1 shows the electrical line connecting the layer 9 to the measuring device I/V that is the structural equivalence to the claimed second electrode layer because an electrode layer is simply a layer that conducts electrons generated by the photodiode).

Boberl is silent regarding the bulk heterojunction comprises camphoric acid anhydrate as an additive with a dielectric constant above 4 and the weight percentage of the camphoric acid anhydrate additive in the bulk heterojunction.

Leblebici 1 discloses an organic photovoltaic device for absorbing near infrared light (fig. 2); wherein, the organic photovoltaic device comprises dipyrromethene as the donor material and fullerene as the acceptor material (Abstract), similarly to that of Boberl.  Leblebici further discloses adding camphoric anhydride to the bulk heterojunction material to increase the permittivity, the dielectric constant and to increase the efficiency of the organic photovoltaic cell (Conclusion section on page 10109).  Fig. 2 also shows the concentration of camphoric anhydride that overlaps the claimed ranges.  The camphoric anhydride additive of Leblebici 1 is the same as the claimed camphoric acid anhydrate of current application; therefore, the camphoric anhydride additive has the same properties as those of current application’s, including a dielectric constant above a threshold value of 4.

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the photodiode of Boberl with the camphoric anhydride additive disclosed by Leblebici in order to increase the permittivity of the bulk heterojunction, reduced the charge transfer state energy and increase the power conversion efficiency of the device (Leblebici, Abstract and Conclusion).  Furthermore, one would have arrived at the claimed concentration ranges of the additive when perform routine experimentation with the concentration of CA additive in the photodiode of Boberl in the concentration range disclosed by Leblebici in order to optimize the permittivity of the bulk heterojunction, the reduction in charge transfer energy state and the power conversion efficiency of the device.

Addressing claims 6-7 and 9, Boberl discloses the bulk heterojunction comprises a donor polymer P3HT and PCBM as acceptor [0013].

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boberl et al. (US 2010/0294936) in view of Leblebici (ACS Appl. Mater. Interfaces, 2013, 5, 10105-10110 or Leblebici 1) as applied to claims 1, 4-7, 9, 11 and 21 above, and further in view of London et al. (Polymer. Chem. 2017, 8, 2922 published on 03/17/2017).
Addressing claim 8, Boberl is silent regarding the donor polymer comprises selenium.

London discloses organic optoelectronic device comprising PCBM as acceptor material similarly to that of Leblebici.  The organic optoelectronic device comprises donor polymer p2 that has selenium (synthesis of P2 on page 2925).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the solar cell of Boberl by modifying the donor polymer material with the P2 donor polymer material of London in order to control the bandgap energy and the functionalities of the solar cell to a specific wavelength range (London, Abstract, Results and Discussion).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boberl et al. (US 2010/0294936) in view of Leblebici (ACS Appl. Mater. Interfaces, 2013, 5, 10105-10110 or Leblebici 1) as applied to claims 1, 4-7, 9, 11 and 21 above, and further in view of Breselge et al. (Thin Solid Films, 2006, 511-512, 328-332).
Addressing claim 10, Boberl is silent regarding the donor polymer comprises a side chain of ethylene glycol.

Breselge discloses adding ethylene glycol side chains to PPV donor material to improve its permittivity and conductivity (Abstract, Relative Permittivity and Field Effect Mobility and Conductivity sections).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the donor polymer of Boberl with ethylene glycol side chains disclosed by Breselge in order to increase the permittivity and conductivity of the donor polymer material (Breselge, Abstract, Relative Permittivity and Field Effect Mobility and Conductivity sections).

Claim(s) 12-16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2014/0084266) in view of Leblebici (ACS Appl. Mater. Interfaces, 2013, 5, 10105-10110 or Leblebici 1) and Brebels et al. (J. Mater. Chem. A. 2017, 5, 24037, published 11/03/2017).
Addressing claims 12-16 and 18, Yang discloses a shortwave infrared organic photodiode comprising:
	a bulk heterojunction [0042] configured to absorb shortwave infrared light, wherein the shortwave infrared light comprises a wavelength from 1 to 3 micrometers (fig. 11C shows the bulk heterojunction made of PBDTT-DPP:PCBM has absorption at 1 micrometer, which meets the claimed limitation), and wherein the bulk heterojunction comprises:
	a donor polymer (PDTT-DPP, which comprises sulfur) and an acceptor (PCBM) [0022].

Yang is silent regarding the bulk heterojunction comprises the claimed camphoric acid anhydrate additive with a dielectric constant above a threshold value, its weight percentage and the donor polymer comprising a side chain of ethylene glycol.
Leblebici 1 discloses an organic photovoltaic device for absorbing near infrared light (fig. 2); wherein, the organic photovoltaic device comprises dipyrromethene as the donor material and fullerene as the acceptor material (Abstract), similarly to that of Boberl.  Leblebici further discloses adding camphoric anhydride to the bulk heterojunction material to increase the permittivity, the dielectric constant and to increase the efficiency of the organic photovoltaic cell (Conclusion section on page 10109).  Fig. 2 also shows the concentration of camphoric anhydride that overlaps the claimed ranges.  The camphoric anhydride additive of Leblebici 1 is the same as the claimed camphoric acid anhydrate of current application.

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the photodiode of Yang with the camphoric anhydride additive disclosed by Leblebici in order to increase the permittivity of the bulk heterojunction, reduced the charge transfer state energy and increase the power conversion efficiency of the device (Leblebici, Abstract and Conclusion).  Furthermore, one would have arrived at the claimed concentration ranges of the additive when perform routine experimentation with the concentration of CA additive in the photodiode of Yang in the concentration range disclosed by Leblebici in order to optimize the permittivity of the bulk heterojunction, the reduction in charge transfer energy state and the power conversion efficiency of the device.

Brebels discloses incorporating ethylene glycol side chain to DPP donor material in bulk heterojunction in order to improve the permittivity of the bulk heterojunction (page 24041).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the DPP donor material of Yang with the ethylene glycol side chain disclosed by Brebels in order to increase the permittivity of the bulk heterojunction layer that leads to reduce recombination and to improve the charge carrier extraction efficiency (Brebels, Abstract).

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2014/0084266) in view of Leblebici (ACS Appl. Mater. Interfaces, 2013, 5, 10105-10110 or Leblebici 1) and Brebels et al. (J. Mater. Chem. A. 2017, 5, 24037, published 11/03/2017) as applied to claims 12-16 and 18 above, and further in view of London et al. (Polymer. Chem. 2017, 8, 2922 published on 03/17/2017).
Addressing claim 17, Yang, Leblebici and Brebels are silent regarding the donor polymer comprises selenium.

London discloses organic optoelectronic device comprising PCBM as acceptor material similarly to that of Leblebici.  The organic optoelectronic device comprises donor polymer p2 that has selenium (synthesis of P2 on page 2925).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the solar cell of Yang by modifying the donor polymer material with the P2 donor polymer material of London in order to control the bandgap energy and the functionalities of the solar cell to a specific wavelength range (London, Abstract, Results and Discussion).

Claim(s) 1, 4-7, 9, 11 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hammond et al. (US 2017/0358766) in view of Leblebici (ACS Appl. Mater. Interfaces, 2013, 5, 10105-10110 or Leblebici 1).
Addressing claims 1, 4-5, 11 and 21, Hammond discloses a shortwave infrared organic photodiode (fig. 1, [0028]) comprising:
	a substrate 105;
	a first electrode layer (front CL) on the substrate layer;
	a first interfacial layer (ECL) disposed on the first electrode layer;
	a bulk heterojunction (Absorber layer BHJ) disposed on the first interfacial layer, wherein the bulk heterojunction is configured to absorb shortwave infrared light (paragraph [0028] discloses the bulk heterojunction layer is configured to absorb light in infrared or near infrared frequencies, which satisfies the claimed shortwave infrared light), and wherein the shortwave infrared light comprises a wavelength from 1.45 to 3 micrometers (Hammond does not explicitly discloses the wavelength in the infrared or near-infrared frequencies which the bulk heterojunction layer absorbs; however, Hammond discloses the absorption band of the bulk heterojunction layer can be tuned by selecting appropriate donor moiety [0028]; therefore, one of ordinary skill in the art would have arrived at the absorption band of the bulk heterojunction layer with a wavelength within the claimed range when perform routine experimentation with the composition of the bulk heterojunction layer of Hammond in order to optimize the absorption band in the infrared or near-infrared frequencies);
	a second interfacial layer (HCL) disposed on the bulk heterojunction; and
	a second electrode layer (back CL) disposed on the second interfacial layer (fig. 1).

Hammond is silent regarding the bulk heterojunction comprises camphoric acid anhydrate as additive, the camphoric acid anhydrate has a dielectric constant above a threshold value of 4, and is added between 5% to 25% by weight in the polymer.

Leblebici 1 discloses an organic photovoltaic device for absorbing near infrared light (fig. 2); wherein, the organic photovoltaic device comprises dipyrromethene as the donor material and fullerene as the acceptor material (Abstract).  Leblebici further discloses adding camphoric anhydride to the bulk heterojunction material to increase the permittivity, the dielectric constant and to increase the efficiency of the organic photovoltaic cell (Conclusion section on page 10109).  Fig. 2 also shows the concentration of camphoric anhydride that overlaps the claimed ranges.  The camphoric anhydride additive of Leblebici 1 is the same as the claimed camphoric acid anhydrate of current application; therefore, the camphoric anhydride additive has the same properties as those of current application’s, including a dielectric constant above a threshold value of 4.

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the photodiode of Hammond with the camphoric anhydride additive disclosed by Leblebici in order to increase the permittivity of the bulk heterojunction, reduced the charge transfer state energy and increase the power conversion efficiency of the device (Leblebici, Abstract and Conclusion).  Furthermore, one would have arrived at the claimed concentration ranges of the additive when perform routine experimentation with the concentration of CA additive in the photodiode of Hammond in the concentration range disclosed by Leblebici in order to optimize the permittivity of the bulk heterojunction, the reduction in charge transfer energy state and the power conversion efficiency of the device.

Addressing claims 6-7, fig. 1 of Hammond discloses the bulk heterojunction comprises a donor polymer and an acceptor.  Table 1 further discloses the donor material includes sulfur.

Addressing claim 9, Hammond discloses the acceptor material includes fullerene [0024]; however, Hammond does not specifically disclose the acceptor material is PCBM.  Leblebici discloses the acceptor material in the bulk heterojunction layer is made of PCBM; therefore, it would have been obvious to one of ordinary skill in the art to modify the bulk heterojunction layer of Hammond with the known PCBM acceptor material of Leblebici in order to obtain the predictable result of providing an acceptor material for bulk heterojunction of an OPV device (Rationale B, KSR decision, MPEP 2143).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hammond et al. (US 2017/0358766) in view of Leblebici (ACS Appl. Mater. Interfaces, 2013, 5, 10105-10110 or Leblebici 1) as applied to claims 1, 4-7, 9, 11 and 21 above, and further in view of London et al. (Polymer. Chem. 2017, 8, 2922 published on 03/17/2017).
Addressing claim 8, Hammond and Leblebici are silent regarding the donor polymer comprises selenium.

London discloses organic optoelectronic device comprising PCBM as acceptor material similarly to that of Leblebici.  The organic optoelectronic device comprises donor polymer p2 that has selenium (synthesis of P2 on page 2925).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the solar cell of Hammond by modifying the donor polymer material with the P2 donor polymer material of London in order to control the bandgap energy and the functionalities of the solar cell to a specific wavelength range (London, Abstract, Results and Discussion).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hammond et al. (US 2017/0358766) in view of Leblebici (ACS Appl. Mater. Interfaces, 2013, 5, 10105-10110 or Leblebici 1) as applied to claims 1, 4-7, 9, 11 and 21 above, and further in view of Brebels et al. (J. Mater. Chem. A. 2017, 5, 24037, published 11/03/2017).
Addressing claim 10, Hammond and Leblebici are silent regarding the donor polymer comprises a side chain of ethylene glycol.

Brebels discloses incorporating ethylene glycol side chain to DPP donor material in bulk heterojunction in order to improve the permittivity of the bulk heterojunction (page 24041).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the DPP donor material of Yang with the ethylene glycol side chain disclosed by Brebels in order to increase the permittivity of the bulk heterojunction layer that leads to reduce recombination and to improve the charge carrier extraction efficiency (Brebels, Abstract).

Claim(s) 12-16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hammond et al. (US 2017/0358766) in view of Leblebici (ACS Appl. Mater. Interfaces, 2013, 5, 10105-10110 or Leblebici 1) and Brebels et al. (J. Mater. Chem. A. 2017, 5, 24037, published 11/03/2017).
Addressing claims 12-16 and 18, please see the rejection of claims 1, 4-7 and 9-10 above.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hammond et al. (US 2017/0358766) in view of Leblebici (ACS Appl. Mater. Interfaces, 2013, 5, 10105-10110 or Leblebici 1) and Brebels et al. (J. Mater. Chem. A. 2017, 5, 24037, published 11/03/2017) as applied to claims 12-16 and 18 above, and further in view of London et al. (Polymer. Chem. 2017, 8, 2922 published on 03/17/2017).
Addressing claim 17, please see the rejection of claim 8 above.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4-18 and 21 have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Particularly the rejection of claims 1, 4-7, 9, 11 and 21 as being unpatentable over the disclosure of Hammond in view of Leblebici 1; the rejection of claim 8 based on the teaching of Hammond, Leblebici 1 and London; the rejection of claim 10 based on the teaching of Hammond, Leblebici 1 and Brebels; the rejection of claims 12-16 and 18 based on the teaching of Hammond in view of Leblebici 1 and Brebels; and the rejection of claim 17 based on the teaching of Hammond in view of Leblebici 1, Brebels and London.
Applicant's arguments filed 09/06/2022 regarding the rejection of claims 1, 4-7, 9, 11 and 21 as being unpatentable over the disclosure of Boberl in view of Leblebici 1 have been fully considered but they are not persuasive.  The Applicants argued that it would not have been obvious for one of ordinary skill in the art to simply swap the semi-conducting nanoparticle additive of Boberl with the camphoric anhydride additive of Leblebici 1 because the camphoric anhydride additive of Leblebici 1 is a non-semiconducting substance that does not absorb light in the infrared range.  The argument is not persuasive and does not address the content of the rejection because the modification discussed in the rejection does not call for swapping the semiconducting additive of Boberl with the camphoric anhydride additive of Leblebici 1.  The rejection calls for modifying the bulk heterojunction layer of Boberl with the additive of Leblebici 1 or adding the additive of Leblebici 1 as an addition to the composition of the bulk heterojunction layer of Boberl in order to increase the permittivity of the bulk heterojunction, reduced the charge transfer state energy and increase the power conversion efficiency of the device (Leblebici, Abstract and Conclusion).  There is no reason for one of ordinary skill in the art to swap or substitute the additive of Boberl with the camphoric anhydride additive of Leblebici 1 because the two different compounds impart different properties on the bulk heterojunction, they do not have equivalent function.  The additive of Boberl extends the absorption range while the additive of Leblebici 1 increase the permittivity of the bulk heterojunction, reduced the charge transfer state energy and increase the power conversion efficiency of the device (Leblebici, Abstract and Conclusion).  Each additive offers its own distinct advantages; therefore, the modification does not require substituting one for another but adding the additive to Leblebici 1 to the bulk heterojunction layer of Boberl.  The camphoric anhydride additive of Leblebici 1 is not required to absorb any light in the claimed wavelength range because the bulk heterojunction layer of Boberl is already capable of performing such function.  For the reasons above, Examiner maintains the position that claims 1, 4-7, 9, 11 and 21 are unpatentable over the disclosure of Boberl in view of Leblebici 1.  The arguments regarding the rejection of the dependent claims of claim 1 are not persuasive because the arguments regarding the rejection of claim 1 are not persuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACH T DINH whose telephone number is (571)270-5118. The examiner can normally be reached Mon-Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BACH T DINH/Primary Examiner, Art Unit 1726                                                                                                                                                                                                        09/12/2022